Citation Nr: 1400784	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus type II. 

3.  Entitlement to service connection for loss of feeling in the bilateral lower extremities secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for loss of hair on the bilateral lower extremities secondary to diabetes mellitus type II. 

5.  Entitlement to service connection for vision problems secondary to diabetes mellitus type II. 

6.  Entitlement to service connection for prostatitis secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran's October 2006 claim was granted in-part and denied in-part in the September 2007 rating decision.  Specifically, the RO granted service connection for an inguinal hernia, evaluating the disability as non-compensable effective October 29, 2006, the date VA received the Veteran's claim.  In addition, the RO denied entitlement to service connection for diabetes mellitus type II, and for erectile dysfunction, loss of feeling and loss of hair of the lower extremities, vision problems and prostatitis, all due to diabetes mellitus type II.  The Veteran disagreed and perfected an appeal.  In an April 2008 rating decision, the RO granted service connection for a residual scar from hernia repair and evaluated the disability as 10 percent disabling effective October 29, 2006. 

In November 2009, the Veteran and his representative presented testimony at a hearing at the RO before a local hearing officer.  In August 2010, the Veteran and his representative presented testimony at a video hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the Veteran's VA claims folder. 

The Veteran's claims were remanded by the Board in March 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims for service connection were remanded by the Board in March 2011.  At that time, the Board noted that the Veteran served in the U.S. Navy as an aircraft mechanic.  He was assigned to a squadron of A-6 propeller aircraft that were stationed on board an aircraft carrier.  He contends that the aircraft he maintained were contaminated with herbicides when they escorted Agent Orange spray planes or flew in areas that had been sprayed with the herbicide, and that when he worked on the aircraft unprotected, he was exposed to Agent Orange.  He contends that he is entitled to a presumption of exposure to Agent Orange and that his diabetes mellitus should be service-connected as a result of his presumptive exposure.  He also seeks service connection for a number of other disorders that he maintains are secondary to or caused by the diabetes. 

The Board observed in March 2011 that the Veteran does not contend that he served in-country in Vietnam or ever set foot in Vietnam, but rather contends that he was directly exposed to Agent Orange when he serviced aircraft that were contaminated with herbicides upon their return from Vietnam.  He has testified that he learned the aircraft he serviced had Agent Orange on the skin of the aircraft from the pilots that flew them.  Specifically, the Veteran has contended that unspecified histories indicate that the aircraft he serviced - the A-6 - was used to escort U.S. Air Force planes that sprayed Agent Orange or other herbicides in Vietnam.  The Board observed that the Veteran's service records indicate he was an aircraft mechanic assigned to a squadron that was afloat off the coast of Vietnam during the Vietnam War.  The Board further observed that VA had not attempted to obtain records that would substantiate the Veteran's contentions regarding exposure to Agent Orange. 

The Board remanded the claims for further evidentiary development in March 2011 to determine whether there are official records that may substantiate the Veteran's contentions.  At that time, the Board recognized that VA does not have a duty to assist a veteran in development of a tangential or implausible theory of service connection (see Gobber v. Derwinski, 2 Vet. App. 470, 472  (1992) (VA's statutory duty to assist is not a license for a "fishing expedition")), and that a Veteran must submit a plausible claim for benefits, though the hurdle that a Veteran must clear is low.  See Skoczen v. Shinseki, 564 F.3d 1319  (Fed. Cir. 2009).  Indeed, the Court in Skoczen stated that VA may fail to satisfy its duty to assist unless there is no evidence submitted to support his claim.  In this case, the Board found that the Veteran had, ever so slightly, cleared the hurdle.  

As such, the Board requested the RO/AMC to contact various records depositories in order to identify the location of Yankee Station, as well as the location of the ships on which the Veteran served during his periods of service on board those vessels.  In addition, the Board found that records should be sought that report the incidence of U.S. Navy aircraft being exposed to herbicides during the Vietnam War.  As the Veteran's representative pointed out in a November 2013 Brief contained within the Virtual VA electronic records system, the RO/AMC failed to specifically comply with this request (despite a persistent attempt to gather the requested information, which the Board acknowledges) with regard to the U.S. Bureau of Medicine and Surgery (USBMS).  Following several efforts to retrieve this information, USBMS submitted a letter noting that the agency was not a repository for military or medical records of specific veterans.  However, this response did not comply with the Board's March 2011 request.  Instead, all appropriate custodians must indicate, if possible, the incidence of U.S. Navy aircraft being exposed to herbicides during the Vietnam War.

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.9 (2013).  Therefore, this claim must be remanded once again so as to obtain any applicable documents from USBMS, or any other appropriate records custodian, to determine whether U.S. Navy aircraft, located offshore of Vietnam during the Veteran's period of active service, to include Yankee Station, were exposed to herbicides as a result of contamination from aircraft which carried these agents to mainland Vietnam.

Accordingly, the case is REMANDED for the following action:

1. VBA shall request in writing records from the U.S. Navy Bureau of Medicine, or any other appropriate records custodian, that address or involve exposure of U.S. Navy aviators flying from aircraft carriers operating at or near Yankee Station who were exposed to airborne herbicides including Agent Orange.  In addition, records should be requested that pertain to exposure of Agent Orange or other herbicide for crews onboard carriers operating at or near Yankee Station.  Any records or response received should be associated with the Veteran's VA claims folder. 

2.  Following the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for diabetes mellitus type II, erectile dysfunction, loss of feeling in the bilateral lower extremities, loss of hair on the bilateral lower extremities, vision problems and prostatitis.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


